DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in reply to the communications filed on 08/09/2021. 
	Claims 2, 9, and 15 have been amended by the Applicant. 
Claims 18 and 19 have been cancelled by the Applicant.
Claims 31 and 32 have been added by the Applicant. 
 	Claims 2, 5 – 7, 9, 10, 12, 13, 15, 16, 22, and 24 – 32 have been examined and are currently pending. 

Response to Amendment 
	The 35 U.S.C. §101 rejection of claims2, 5 – 7, 9, 10, 12, 13, 15, 16, 22, and 24 – 32 is maintained as the Applicant’s arguments were considered but were not found persuasive. See Response to Arguments below for further analysis and discussion. 
The 35 U.S.C. §103 rejections of claims2, 5 – 7, 9, 10, 12, 13, 15, 16, 22, and 24 – 32 is maintained and updated pursuant Applicant’s amendments to the claims. Examiner notes that Applicant’s amendments have necessitated the new ground of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 2, 5 – 7, 9, 10, 12, 13, 15, 16, 22, and 24 – 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
	Regarding claims 2, 5 – 7, 9 – 10, 12 – 13, 15 – 16, 18 – 19, 22, 24 – 32, under Step 2A claims 2, 5 – 7, 9 – 10, 12 – 13, 15 – 16, 22, 24 – 32 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 
	Under Step 2A (Prong 1), and taking claim 9 as representative, claim 9 recites: 
Regarding claim 9, a computer-implemented system comprising: one or more processors; a non-transitory computer readable storage medium comprising storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
receiving information associated with a user interaction with a computing device on which a social networking application is executing;
processing the received information to determine one or more interests of a user of the computing device;
based on said determined one or more interests of the user, identifying targeted information for display by the social networking application, the targeted information associated with at least a first item and a second item currently listed for sale by a website that is separate from the social networking application, the targeted information including information that is current as of a specific period of time but that changes over time; and
causing display of the targeted information associated with each of the first item and the second item currently listed for sale by the website within a frame of the social networking application;
updating, by one or more servers remote from the computing device the targeted information by modifying information associated with at least the first item or the second item listed for sale by the website to reflect current information on the website; and 
causing display of the updated targeted information associated with each of the first item and the second item within the frame of the social networking application to reflect the current information.
The above limitations set forth a procedure for presenting product advertisement information. This procedure is considered an abstract idea because the limitations fall within the “Certain Methods of Organizing Human Activity’ grouping of abstract ideas [see 2019 Revised Patent Matter Eligibility Guidance]. Specifically the claims recite the idea of performing commercial interactions by transmitting information and presenting product offers. As such it is determined that the claims focus on performance of marketing and/or sales activities, accordingly, claim 9 recites an abstract idea under step 2A (prong 1).
Under Step 2A (Prong 2), viewed individually or as a whole, the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 9 does recite additional elements including: a computer-implemented system comprising: one or more processors; a non-transitory computer readable storage medium comprising storing instructions. Although reciting additional elements, these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 9 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or merely uses a computer as a tool to perform the abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computer or computing networks).
fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 9 does not integrate the recited exception into a practical application [see again 2019 Revised Patent Subject Matter Eligibility Guidance].
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 9, taken individually or as a whole the additional elements of claim 9 do not provide an inventive concept (i.e. they do not amount to "significantly more" than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional see MPEP 2106.05(d)(ll)], including at least:
•    receiving or transmitting data over a network (e.g. receiving information associated with user interaction with a computing device)
Presenting offers (e.g. display targeted information)
Displaying data (e.g. display targeted information)
Even considered as an ordered combination (as a whole), the additional elements of claim 9 do not add anything further than when they are considered individually.
In view of the above, representative claim 9 does not provide an inventive concept ("significantly more") under Step 2B, and is therefore ineligible for patenting.
Independent claims 2 and 15, recite substantially similar limitations as claim 9. Claims 2 and 15 are rejected under a substantially similar rationale as seen above for claim 9. 
Dependent claims 5 – 7, 10, 12 – 13, 16, 22 and 24 – 32, also do not integrate the abstract idea into a practical application. Notably, claims 5 – 7, 10, 12 – 13, 16, 22 and 24 – 32 recite more complexities descriptive of the abstract idea itself, such as by describing what type of applications are considered, what happens when information is selected, that information changes over time and the like. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. As such, claims 5 – 7, 10, 12 – 13, 16, 22 and 24 – 32, are understood to recite at least similar abstract concepts as those discussed regarding claims 2, 9 and 15. 
Under prong 2 of step 2A, considered both individually and as a whole, claims 5 – 7, 10, 12 – 13, 16, 22 and 24 – 32 do not integrate the recited exception into a practical application for at least similar 
Lastly, under step 2B, dependent claims 5 – 7, 10, 12 – 13, 16, 22 and 24 – 32 also fail to result in "significantly more" than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 5 – 7, 10, 12 – 13, 16, 22 and 24 – 32 do not provide an inventive concept ("significantly more") under Step 2B, and are therefore ineligible for patenting.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 2, 5 – 7, 9, 10, 12, 13, 15, 16, 22, and 24 – 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Novikov et al., WO 2011078975 A1 in view of Sah et al., US 20100017289 A1 (hereafter referred to as “Sah”) and further in view of Atli et al., US 20140032332 A1 (hereafter referred to as “Atli”). 
	Regarding claim 2, Novikov discloses a method comprising: receiving information associated with a user interaction with a computing device on which a social networking application is executing [see 0032 (social networking system could be implemented with an application that obtains information from the social networking system using, e.g., application programming interfaces (APIs) or other methods. Further, the terms "display" or "page" described below can include anything that can be displayed on a client device)];
processing the received information to determine one or more interests of a user of the computing device [see 0037 (When a user is viewing a page in the social networking system, the user may be presented with various types of additional content about the user, the user's connections, or other content that may be of interest to the user. The user typically can interact with or select a link associated with some or all of this additional content)];
based on said determined one or more interests of the user, identifying targeted information associated with at least a first item and a second item listed for sale by a website that is separate from the social networking application, the targeted information including information that is current [see 0058 (The social networking system 100 can also log actions that a user takes on a third party website 140. The system 100 may learn of the user's actions on the third party website 140 when the website 140 sends a message to the system 100 with a notification of the action through an API or otherwise (e.g., a notification that the user purchased an item on website 140). In another embodiment, the social networking system 100 logs actions taken by its users in the real world.)];
and causing display of the targeted information associated with each of the first item and the second item listed for sale by the website that is identified based on the one or more interests of the user within a frame of the social networking application [see 0071 (The content item selector 375 may also select one or multiple content items to include on the display)].
Novikov does not explicitly disclose the for display by the social networking application, the targeted information, commercial information including information that is current as of a specific period of time but that changes over time; and causing display of the targeted information associated with each of the first item and the second item currently listed for sale by the website within a frame of the application; updating, by one or more servers remote from the computing device the targeted information by modifying information associated with at least the first item or the second item listed for sale by the website to reflect current information on the website; and causing display of the updated targeted information associated with each of the first item and the second item within the frame of the social networking application to reflect the current information.
However, Sah teaches the commercial information including information that is current as of a specific period of time but that changes over time [see 0072 (particularly when the data displayed by embedded application is real time data like weather information and on-line auction information. For example, one may insert a timestamp of appropriate granularity to the GET request); see 0075 (the display contains information returned form a listing site with real-time updated information) see also 0045]; 
and causing display of the targeted information associated with each of the first item and the second item currently listed for sale by the website within a frame of the application [see 0061 (the embedded application may analyze and format the results for display to a user on the web page represented by the container document. For example, the embedded application may initially determine the size of its associated iFrame so as to determine how many results it can display, and in what format it can display them); see also 0004, see also 0012 (include a real-time auction server, and the generated advertisement can show items currently on sale by the real-time auction server)].
updating, by one or more servers remote from the computing device, the targeted information by modifying information associated with at least the first item or the second item listed for sale by the website to reflect current information on the website [see 0075 (each of the displays contains the same information returned from a listing site showing live auction sales for automobiles with real-time updated pricing and bid information. Display, for example, includes two listings (it has limited space), along with an image from the first listing. If the user hovers over the second listing, the image will change to that of the second listing);
and causing display of the updated targeted information associated with each of the first item and the second item within the frame of the social networking application to reflect the current information [see 0075 (each of the displays contains the same information returned from a listing site showing live auction sales for automobiles with real-time updated pricing and bid information); Examiner notes that Sah teaches the idea of embedding the frame or window into any application or webpage, seeing as a social networking application (for example Facebook) could be accessed via a browser or an application it is interpreted that the webpages could be any time of social networking page, additionally the idea of embedding a window into a different application would not be affected by defining the type of application/webpage that is being modified, as such the Examiner interprets a 
One of ordinary skill in the art would have recognized that the known techniques of Sah would have been applicable to the invention of Novikov as both share common functionality and purpose - namely, embedding targeted advertising information into web pages or applications. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the known technique of including information that is current as of a specific period of time but that changes over time and causing display of the targeted information associated with each of the first item and the second item listed for sale by the website within a frame of the application (as taught by Sah) to the social networking system disclosed by Novikov because the combination would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Sah to the invention of Novikov would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features.
Further, applying the disclosed technique of Sah to the teachings of Novikov would have been obvious to one of ordinary skill in the art with a predictable and improved result of providing targeted material to a user that is particularly relevant which would improve the users experience [see 0006]. 
The combination of Novikov and Sah does not explicitly teach for display by the social networking application, the targeted information associated with at least a first item and a second item currently listed for sale by a website that is separate from the social networking application.
However, Atli teaches for display by the social networking application, the targeted information associated with at least a first item and a second item currently listed for sale by a website that is separate from the social networking application [see 0015 (the promotion engine promotes products for the merchant site to users on the social networking site based on the products' information, the users' products sold by the merchant site and consumption data for users of the merchant site); see also 0011 (on behalf of the merchant site, the promotion engine promotes the second product on a social networking system in a way that targets users who have expressed an interest in the first product)]; 
One of ordinary skill in the art would have recognized that the known techniques of Atli would have been applicable to the invention of Novikov and Sah as they all share common functionality and purpose - namely, embedding targeted advertising information into web pages or applications. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the known technique of displaying targeted information for sale on a webpage that is separate from the social networking application (as taught by Atli) to the social networking system disclosed by Novikov and Sah because the combination would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Atli to the invention of Novikov and Sah would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features.
Further, applying the disclosed technique of Atli to the teachings of Novikov and Sah would have been obvious to one of ordinary skill in the art with a predictable and improved result of beneficially leverages a user's social data to promote appropriate products to the user [see Atli: 0032].

Regarding claim 5, the combination of Novikov, Sah, and Atli teaches the method of claim 2. Novikov further discloses wherein said receiving information comprises receiving one or more of: names of computing applications being run on the computing device, computing application related functions initiated by the user, or websites visited by the user [see 0013 (For example, in a social networking 

Regarding claim 6, the combination of Novikov, Sah, and Atli teaches the method of claim 2. Novikov further discloses wherein the frame is selectable to initiate display of further information associated with at least one of the first item or the second item listed for sale [see 0008 (In the case of a social networking website, for example, a web page may include a main portion and a supplemental portion. Other types of displays may likewise include main content and supplemental portions. In the case of a social networking website, the supplemental portion may contain the selected set of content items, and the main portion may contain other content of the social networking website (e.g., a profile page of a user or group, an application that runs on the social networking system, or any other web page served by the social networking website))].

Regarding claim 7, the combination of Novikov, Sah, and Atli teaches the method of claim 6. Novikov further discloses wherein the further information associated with the first item or the second item listed for sale includes a selectable frame that is selectable to cause a navigation to the website [see 0065 (The content item selector 375 may select just enough content items to fill the open spaces on a display, or the content item selector 375 may select more items than can be presented on one display (e.g., items for multiple displays for the user)); see also 0040 (In one embodiment, the user may be presented with the information window 103 on a third party website 140 or on some other display that 

Regarding claim 9, claim 9 recites a computer-implemented system comprising substantially similar limitations as claim 2. Claim 9 is rejected under substantially similar grounds as claim 2.

Regarding claim 10, the combination of Novikov, Sah, and Atli teaches the computer-implemented system of claim 9. Novikov does not explicitly disclose wherein the information that is current as of a specific time period but changes over time comprises prices of the first item and the second item. However, Sah further teaches wherein the information that is current as of a specific time period but changes over time comprises prices of the first item and the second item [see 0045 (the item search system may take a variety of forms, but in this example is a server that maintains changing real-time information, such as weather, stock price, or auction information); see also 0075, 0090]. 
The combination would have been obvious for at least similar reasons discussed above.

Regarding claim 12, claim 12 recites a computer-implemented system comprising substantially similar limitations as claim 5. Claim 12 is rejected under substantially similar grounds as claim 5.

Regarding claim 13, claim 13 recites a computer-implemented system comprising substantially similar limitations as claim 6. Claim 13 is rejected under substantially similar grounds as claim 6.

Regarding claim 15, claim 15 recites a non-transitory storage medium comprising substantially similar imitations as claim 2. Claim 15 is rejected under substantially similar grounds as claim 2.

Regarding claim 16, the combination of Novikov, Sah, and Atli teaches the non-transitory storage medium of claim 15. Novikov does not explicitly disclose wherein the information that is current as of a specific time period but changes over time comprises prices of the first item and the second item. However, Sah further teaches wherein the information that is current as of a specific time period but changes over time comprises prices of the first item and the second item [see 0045 (the item search system may take a variety of forms, but in this example is a server that maintains changing real-time information, such as weather, stock price, or auction information); see also 0075, 0090]. 
The combination would have been obvious for at least similar reasons discussed above.

Regarding claim 22, the combination of Novikov, Sah, and Atli teaches the method of claim 2. Novikov does not explicitly disclose wherein the causing display of the targeted information comprises causing display of the targeted information of the first item and the second item listed for sale as scrolling current publication graphics; the scrolling current publication graphics including a first visual representation of the first item and first information of the first item that is current as of the specific period of time and a second visual representation of the second item second information of the second item that is current as of the specific period of time. However, Sah further teaches wherein the causing display of the targeted information comprises causing display of the targeted information of the first item and the second item listed for sale as scrolling current publication graphics [see 0127 (some modules may provide scroll bars, and others may not); see also 0062 (the embedded application may 
 the scrolling current publication graphics including a first visual representation of the first item and first information of the first item that is current as of the specific period of time and a second visual representation of the second item second information of the second item that is current as of the specific period of time [see 0035 (as this code shows, the iFrame element may reference a document to be inserted in the iFrame, dimensions for the iFrame, and whether scrolling should be allowed inside the iFrame. The document in the iFrame can be replaced with another document or can be modified or refreshed without refreshing the container document)]. 
The combination would have been obvious for at least similar reasons discussed above.

Regarding claim 24, the combination of Novikov, Sah, and Atli teaches the method of claim 2.  Novikov does not explicitly disclose wherein the information that is current as of a specific period of time but that changes over time comprises a price prices of the first item and the second item. However, Sah further teaches wherein the information that is current as of a specific period of time but that changes over time comprises a price prices of the first item and the second item [see 0072 (particularly when the data displayed by embedded application is real time data like weather information and on-line auction information. For example, one may insert a timestamp of appropriate granularity to the GET request); see also 0045].
The combination would have been obvious for at least similar reasons discussed above.

Regarding claim 25, the combination of Novikov, Sah, and Atli teaches the method of claim 2. Novikov does not explicitly disclose detecting, at a different period of time, updated targeted  detecting, at a different period of time, updated targeted information associated with at least one of the first item or the second item listed for sale by the website [see 0045 (the item search system may take a variety of forms, but in this example is a server that maintains changing real-time information, such as weather, stock price, or auction information. One example of such systems are listing sites on which members of a site may list items for sale to other members of the public)]; 
And causing display of the updated targeted information associated with the at least one of the first item or the second item listed for sale by the website within an additional frame of the application [see 0067 (the display produced by embedded application may include metadata, such as hyperlinks, that permits a user to interact with the results. For example, text displaying certain items in an on-line auction may be associated with a hyperlink whose selection by user causes a browser that displays container document to be redirected to a page showing details about the item (or causes a new pane or new window to be open to display the item detail screen)]. 
The combination would have been obvious for at least similar reasons discussed above.

Regarding claim 26, the combination of Novikov, Sah, and Atli the method of claim 2. Novikov does not explicitly discloses receiving user input to select the first item or the second item displayed within the frame of the application. However, Sah further teaches receiving user input to select the first item or the second item displayed within the frame of the application [see 0125 (after a time, a user may select one of the results displayed by an embedded application, which may cause an HTTP request to be delivered to the ads server where the hyperlinks for the items are formatted to be directed to the ads see also 0067]; 
and causing navigation to a page of the website that is associated with the selected item [see 0067 (the display produced by embedded application may include metadata, such as hyperlinks, that permits a user to interact with the results. For example, text displaying certain items in an on-line auction may be associated with a hyperlink whose selection by user causes a browser that displays container document to be redirected to a page showing details about the item (or causes a new pane or new window to be open to display the item detail screen))].
The combination would have been obvious for at least similar reasons discussed above.

Regarding claim 27, the combination of Novikov, Sah, and Atli teaches the method of claim 2. Novikov further discloses wherein the targeted information comprises a first advertisement associated with the first item and a second advertisement associated with the second item [see 0065 (The content item selector 375 may select just enough content items to fill the open spaces on a display, or the content item selector 375 may select more items than can be presented on one display (e.g., items for multiple displays for the user))].

Regarding claim 28, the combination of Novikov, Sah, and Atli teaches the method of claim 27. Novikov further discloses wherein the first advertisement and the second advertisement are embedded within the frame of the social networking application [see 0008 (In the case of a social networking website, for example, a web page may include a main portion and a supplemental portion. Other types of displays may likewise include main content and supplemental portions. In the case of a social networking website, the supplemental portion may contain the selected set of content items, and the 

Regarding claim 29, the combination of Novikov, Sah, and Atli teaches the method of claim 28. Novikov does not explicitly discloses further comprising causing display of a first price associated with the first item at a first time, and causing display of a second price associated with the first item at a second time. However, Sah further teaches further comprising causing display of a first price associated with the first item at a first time, and causing display of a second price associated with the first item at a second time [see 0075 (Each of the displays contains the same information returned from a listing site showing live auction sales for automobiles with real-time updated pricing and bid information, but in different ad size formats)].
The combination would have been obvious for at least similar reasons discussed above.

Regarding claim 30, the combination of Novikov, Sah, and Atli teaches the method of claim 29. Novikov does not explicitly discloses wherein the second price associated with the first item corresponds to a price of the first item on the website at the second time. However, Sah further teaches wherein the second price associated with the first item corresponds to a price of the first item on the website at the second time [see 0045 (The item search system may then respond in a known manner, such as by transmitting XML-formatted information about activity tracked by the item search system 108. For example, the item search system may provide descriptive information about top objects in an auction that is associated with the query passed to it, such as descriptions, photos, current prices, ratings, and time to expiration)]. 
The combination would have been obvious for at least similar reasons discussed above.

Regarding claim 31, the combination of Novikov, Sah, and Atli teaches the method of claim 2. While Novikov discloses including targeted advertisement in a social networking system, Novikov fails to elaborate on the process of embedding or disclose the idea of updating the targeted information. 
Furthermore, Examiner notes that while Sah does not disclose “social networking application”, Sah discloses embedding frame widgets into document containers (e.g. webpages) and it is interpreted that the webpage could be a social networking website. To this accord, Sah teaches embedding the targeted information within the webpage (e.g. social networking application) and wherein the updating comprises updating the targeted information embed within the social networking application [see 0075 (each of the displays contains the same information returned from a listing site showing live auction sales for automobiles with real-time updated pricing and bid information); see also 0004 (this document describes mechanisms and techniques that may be employed to provide information from external sources to web-based documents such as web pages. For example, a web page or a program may act as a container document for an embedded application such as a gadget or widget, where the application is an embedded advertisement module and the container document is a web page, such information may be passed to a system such as a live auction system so as to obtain real-time information that can be presented to a viewer of the document, including, for example, items currently up for auction relating to the topic of the web page and in the geographic vicinity of the user)]. 
The combination would have been obvious for at least similar reasons discussed above.

Regarding claim 32, the combination of Novikov, Sah, and Atli teaches the method of claim 2. While Novikov discloses including targeted advertisement in a social networking system, Novikov fails to elaborate on the process of embedding or disclose the idea of obtaining current information from the website. 
wherein an integration module embedded within the social networking application is configured to obtain current information from the website [see 0075 (Each of the displays contains the same information returned from a listing site showing live auction sales for automobiles with real-time updated pricing and bid information)].
The combination would have been obvious for at least similar reasons discussed above.

Response to Arguments
Rejections under 35 U.S.C. 101
Applicant’s arguments filed with respect to the rejection of claims under 35 U.S.C. 101 have been fully considered but were not found persuasive. 
Applicant states that “claims 2, 5-7, 9, 10, 12, 13, 15, 16, 22, and 24-32 stand rejected under §101 as directed to non-statutory subject matter. Applicant disagrees. Nevertheless, Applicant amends the claims as discussed during the interview and indicated above to address these issues. Accordingly, Applicant respectfully requests that the § 101 rejection be withdrawn”. 
The recommendations made during the interview were specifically directed to the technical aspects of “embedding” and correlating the exchange of information via an embedded window in real time. This is not described above in the claims, rather the claim merely recites displaying information, wherein the data itself reflects information that is displayed in real-time but there is no discussion on how this is determined or how the data is processed to instantly reflect real-time merchant information. As stated previously, there are not technical descriptions or any specific links between the different applications, storage devices, servers or processors that work interconnectivity to execute the claimed process. As such, the Examiner asserts that the amendments are not enough to overcome the 35 U.S.C. 101 rejection on record.

Rejections under 35 U.S.C 103
Applicant argues that “Novikov fails to contemplate the ability to obtain information from the third party website for display by a social networking application based on interests of the user. Moreover, there is simply no mention in Novikov of obtaining information associated with a first item and a second item currently listed for sale by the website, or that this information may include information that is current as of a specific time but that changes over time. In view of the above, Novikov fails to disclose “based on said determined one or more interests of the user, identifying targeted information for display by the social networking application, the targeted information associated with at least a first item and a second item currently listed for sale by a website that is separate from the social networking application”, further noting that Sah fails to disclose that the information is associated with an item currently listed for sale on the website, identified based on the one or more interests of the user, or displayed within a frame of a social networking application.
Examiner respectfully disagrees. Novikov discloses tracking (e.g. logging) user actions on third-party websites and/or real world and stores that information in order to choose content items for presentation [see 0058 – 0059]. The system of Novikov selects items based on factors related to the user’s expressed or demonstrated interested [see 0063] and discloses a process in which content is mixed and targeted to the user for presentation to the user [see 0084]. As such, the Examiner asserts that Novikov does in fact teach the idea of obtaining information from a third party and displaying information targeted to a user. Examiner agrees that Novikov does not disclose obtaining information associated with a first item and a second item currently listed for sale by the website, or that this information may include information that is current as of a specific time but that changes over time, however this was noted in the previous action, and to this accord Sah was cited to teach the missing limitations. Sah teaches information is associated with an item currently listed for sale on the website [see 0045 (the item search system 108 

Applicant’s amendments have necessitated the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria S. Heath whose telephone number is (571)272-2368.  The examiner can normally be reached on MON - THUR 7:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.S.H./               Examiner, Art Unit 3625                                                                                                                                                                                         

                                                                                                                                                                                 
 /MARISSA THEIN/ Supervisory Patent Examiner, Art Unit 3625